DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
Status of the Claims
This Office Action is in response to communications received on 03/04/2021. Applicant has amended claim 1 and has left the rest of claims as previously presented. Claims 1, 3, 5-8 and 10-20 are currently pending with claims 13-20 being withdrawn from consideration. Claims 1, 3, 5-8 and 10-12 are addressed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,025,282 (Wilkinson) in view of US 2014/0344054 (Maeda).
In re Claim 1
Wilkinson teaches a computer-implemented method comprising:
receiving a selection on a specific recipe from a user of an electronic device among recipes registered on a platform (col. 3, ll. 12-16); and
providing specifications information about each piece of cookware included in the specific recipe, the specifications information being associated with a performance of each piece of cookware  (col. 10, ll. 57-67, col. 11, ll. 20-39: information about the materials used in the manufacture of the cookware is related to the performance of the cookware); wherein the providing of the specifications information comprises providing a user interface for changing at least one of the cookware included in the specific recipe (col. 2, ll. 22-25: user interface of Wilkinson is configured to receive user input, and as such is capable of being used to change cookware in a recipe; col. 15, ll. 33-47, col. 16, ll. 54-63: allowing user to manually change the cookware associated with a recipe) and
updating the recipe with a customized recipe quantified for cookware selected or input from the user and providing the customized recipe (col. 6, ll. 33-41) 

Maeda teaches a method for providing information to a device wherein a user’s purchase history associated with a cooking material or cookware is used to determine a user preference (par. 0131, 0251: appliance history information associated with a user is saved and the purchase history is used to recommend food material, cookware, tools and the like).
It would have been obvious to one possessing ordinary skill in the art, before the effective filing date of the invention, to have modified Wilkinson to utilize the user preferences taught by Maeda in order to determine the recipe to provide to a user and to ensure that the recipe provided to the user was commensurate with the user’s preferences.

In re Claim 3
Wilkinson further teaches a cooking time quantified for the cookware and the updating comprises acquiring the customized recipe by inducing a cooking time suitable for specifications of the selected cookware (col. 6, ll. 20-41: calibration to account for variance in cooking time).

In re Claims 6-8
Maeda further teaches the recommendation of a recipe, and a cooking material and a cookware included in the specific recipe to the user or another cooking material similar associated with the specified cooking material or cookware (Maeda: par. 0251).
In re Claim 12
Wilkinson and Maeda render the limitations of claim 1 obvious (see rejection above) and Maeda further teaches the use of a home automation device to control appliances (par. 0082).
It would have been obvious to one possessing ordinary skill in the art, before the effective filing date of the invention, to have supplemented Wilkinson with the automation of Maeda in order to control appliances to provide remote assistance to a user.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson and Maeda as applied to claim 1 above, and further in view of US 2018/0330295 (An).
In re Claim 5
Wilkinson and Maeda render the limitations of claim 1 obvious (see rejection above) but fail to specifically teach the claimed provision of specification information for the cookware over the Internet. 
An teaches a method for providing cooking contents wherein cookware product information is provided via the Internet (par. 0029, 0055).
It would have been obvious to one possessing ordinary skill in the art, before the effective filing date of the invention, to have further modified Wilkinson to use the Internet to transmit cookware information to users in order to allow users to remotely access cookware specifications.

10 rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson and Maeda as applied to claim 1 above, and further in view of US 2016/0081515 (Aboujassoum).
In re Claim 10
Wilkinson and Maeda render the limitations of claim 1 obvious (see rejection above) but fail to specifically teach the claimed updating of the recipe based on user preferences.
Aboujassoum teaches a method for selecting cooking recipes wherein a recipe is updated based on user preference information (par. 0092).
It would have been obvious to one possessing ordinary skill in the art, before the effective filing date of the invention, to have further modified Wilkinson to utilize the user preferences to update a recipe in order to ensure that a user’s past experience with a recipe is accounted for when presently using the recipe.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson and Maeda as applied to claim 1 above, and further in view of US 2015/0290795 (Oleynik).
In re Claim 11
Wilkinson and Maeda render the limitations of claim 1 obvious (see rejection above) but fail to specifically teach the claimed synchronization.
Oleynik teaches a method for food preparation wherein a device is synchronized to a cooking time (par. 0209).
.
Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive.
In re 35 USC 103
In response to the applicant’s argument that Maeda fails to teach recommending a recipe based on user preference it is noted that Maeda is not relied for teaching the recommendation of a recipe, but rather for teaching the analysis of user preference by using the user’s purchase history associated with cooking material (see rejection above). When Maeda is combined with Wilkinson, which teaches the provision of a recipe, the provision of a customized recipe is rendered obvious in order to ensure that a recipe provided to a user is commensurate with the user’s preferences (see rejection above). Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The argument is not persuasive and the rejection is maintained.
Regarding applicant’s argument that the recipe is not updated based on the changed cookware it is noted that Wilkinson teaches that a user manually enters data 
Applicant’s other arguments are based on logic that has been addressed above, and therefore stand or fall with the above analysis. The arguments have been held to be unpersuasive therefore the rejections are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY-DARYL FLETCHER whose telephone number is (571)270-5054.  The examiner can normally be reached on Monday -Friday (7-3).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715